Citation Nr: 1432883	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for joint problems.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from December 1990 to July 1991.  The Veteran also had service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for bunions has been raised by a February 2014 Veteran statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for joint problems and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's report of a severe head/facial injury in service is not credible.

2.  A chronic headache disorder and facial paralysis were not shown in service or for many years thereafter and are not related to service.

3.  Since the grant of service connection, the Veteran's PTSD was manifested by symptoms that resulted in social and occupational impairment with reduced reliability and productivity; the most probative evidence did not reflect deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Since the grant of service connection, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a June 2009 letter.

Regarding a higher rating for PTSD, the appeal arises from the initial award of service connection.  The United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose of that notice has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.

Concerning the duty to assist, the record reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's service treatment records, private treatment records, and VA examination reports.  After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not suggested the existence of any additional pertinent evidence not yet received.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Headaches

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he suffers from headaches and facial paralysis as a result of being hit in the face/head during service.  Service treatment records are negative for complaints, treatment, or findings of a head injury, chronic headaches, or facial paralysis.  A single record dated in November 1974 shows a complaint of eye pain and a headache.  

A June 1991 demobilization examination for purposes of separation is also negative for complaints or findings of a face/head injury, headache disorder, or facial paralysis, and indicates that the head, face, neck, and scalp were normal on separation.  On the Veteran's June 1991 Desert Shield/Storm Out-processing Checklist, he specifically denied experiencing a wound related to combat or hostile fire, or an injury of or illness not described on the checklist, during his deployment.

The Veteran's Reserve service records are negative for complaints of headaches.  On a July 1996 Report of Medical History, the Veteran reported a history of paralysis and indicated that he had had Lyme disease, from which he had recovered.

Post-service private treatment records are negative for any diagnosed chronic headache disorder or headache symptoms.  A July 1995 private treatment note shows the Veteran presented with left-sided facial weakness.  His physician stated that it was obviously Bell's palsy; however, he also indicated that he could not identify a cause and the Bell's palsy was idiopathic.  Significantly, there was no report of prior headaches or any head/face trauma.  Similarly, May 2010 private treatment notes indicate that the Veteran had bilateral facial diplegia since 1998, but the physician did not note any prior head or facial trauma in relation to that condition, nor were complaints of chronic headaches noted.

The only instance in which there is mention of headaches is when the provider essentially noted that the Veteran had none.  For example, April 2006 private treatment records show that the Veteran had the opportunity to indicate conditions that he had in the past year, but he did not complain of headaches and the physician indicated that the head-eye examination was normal and that the Veteran was not taking any medications.  Similarly, at an October 2006 complete checkup by a private physician, the physician noted that the Veteran denied headaches.  

The first time that there was any indication that the Veteran may have a headache disability was in connection with his May 2009 claim for benefits.  The Veteran included headaches as one of the symptoms in a lengthy list of symptoms in connection with his PTSD service-connection claim.

The Veteran was afforded two VA examinations, in February 2010 and October 2013, for his headaches/facial paralysis.  Both examiners provided a positive nexus opinion, but they based their opinions solely on the Veteran's statements of an in-service head/facial injury.  The February 2010 VA examiner diagnosed the Veteran with migraine headaches and stated that the condition started in 1991 and is more likely than not service-related.  The examiner stated that based on the physical examination, it was evident that the Veteran sustained a facial/head injury that caused facial muscle paralysis.  However, the examiner also stated that there was no documentation provided indicating such injury.  Similarly, the October 2013 VA examiner opined that the Veteran's headaches and facial nerve palsy are at least as likely than not caused from being hit in the head while in service.

In March 2011, the Veteran submitted photographs, including one of him with an apparently bandaged face, and a statement alleging that the photographs are evidence of a head/facial injury during service and first aid/medical treatment administered during service in Saudi Arabia.  However, the photographs themselves do not definitively indicate a time, place, or reason for the apparent facial bandages.

Essentially, the evidence that the Veteran suffered an in-service head/facial injury consists only of the Veteran's own assertions that such injury occurred.  Further, the Veteran complained of various other medical problems which are documented in his service treatment records, but they are void of any record of a head/facial injury.  

In light of the inconsistencies of the Veteran's current statements and his service records, the Board finds the Veteran's assertions made in furtherance of his claim for compensation for a headache disability, to include facial paralysis, are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board acknowledges that the VA examiners provided positive nexus opinions.  However, those opinions appear to be based solely on the Veteran's lay report of his medical history.  Such history regarding a head/facial injury has been found to lack credibility.  Thus, the VA examiners' opinions regarding a nexus between the Veteran's current headache/facial paralysis conditions are based on an inaccurate factual premise and have no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran is competent to say that he experiences headaches, but there is no credible evidence establishing that the Veteran suffered from an in-service head/facial injury.  In the absence of credible evidence reflecting such an in-service injury, there is no basis upon which service connection can be established.  Accordingly, the claim for service connection for a headache disability, to include facial paralysis, is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the headache claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Under this Formula, a 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but they are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  Id.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran's PTSD is currently rated as 30 percent disabling.  In his March 2014 substantive appeal, the Veteran contended that his PTSD should be rated at least 70 percent.

The Veteran has been seeing a private psychiatrist, Dr. E.H., since November 2009.  The record contains three letters and some progress notes from that psychiatrist dating from November 2009 to October 2013.  The Veteran was also afforded two VA PTSD examinations, in December 2010 and November 2013.

In a November 2009 letter, Dr. E.H. stated that the Veteran began having nightmares within six months of leaving Desert Storm and that he was having nightmares at least 2 to 3 times per week.  Other PTSD symptoms reported were: flashbacks, many times daily; panic attacks, sometimes, lasting a few minutes; intrusive thoughts; startles easily; hypervigilant; cannot tolerate anyone behind him; he does not socialize at all; recent memory is severely impaired, so he cannot remember what he reads and gets lost when traveling; anger, sadness, and fear comes upon him without his understanding why 50 percent of the time; feels depressed 50 percent of the time with low energy and little interest in things; angers and agitates easily; and feels helpless.

Dr. E.H. also stated that the Veteran's working memory is 75 percent impaired and that he experiences hallucinations and illusions when no one or nothing is there.  Specifically, Dr. E.H. reported that the Veteran hears his name called once a week, hears cars drive up at his residence daily, hears noises in his house daily, and sees shadows moving out of the corners of his eyes 2 to 5 times per week.  In the November 2009 letter, Dr. E.H. assigned a GAF score of 35 and stated that the Veteran is severely compromised in his ability to sustain social relationships and moderately compromised in his ability to sustain work relationships.  Dr. E.H. reported starting the Veteran on psychiatric medications.

The record also contains March 2011 and October 2013 letters from Dr. E.H.  The letters generally reported similar symptoms reported in the November 2009 letter with a few notable exceptions.  Dr. E.H. assigned higher GAF scores, 40 in March 2011 and 45 in October 2013, and in the October 2013 letter, he stated that the Veteran is unable to sustain work relationships and that he considers the Veteran permanently and totally disabled and unemployable.  Dr. E.H.'s August 2012 progress notes indicate that the Veteran was still working at that time and that his PTSD was stable.

While the Veteran was seeing Dr. E.H., he was afforded two VA PTSD examinations.  At the December 2010 VA examination, the examiner reported the following mental status examination observations: orientation is within normal limits; appearance and hygiene are appropriate; behavior is appropriate, maintains good eye contact; affect and mood shows anxiety, depressed mood, and impaired impulse control; impaired impulse control affects motivation and/or mood by being irritable; communication, speech, and concentration is within normal limits; panic attacks are absent; signs of suspiciousness; no report of a history of delusions or hallucinations; obsessive-compulsive behavior is absent; thought processes are appropriate; able to understand directions; does not have slowness of thought nor does he appear confused; judgment is not impaired; abstract thinking is normal; memory is within normal limits; passive thoughts of death and vague thoughts of suicide about 6 months ago; and homicidal ideation is absent.

The December 2010 examiner assigned a GAF score of 65.  He also noted that the Veteran does not socialize but is able to continue working.  The examiner also noted that the Veteran does not have difficulty performing activities of daily living and that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner noted that the Veteran has good relationships with his parents and 6 siblings and good relationships with his supervisors and co-workers at the two jobs he held since service.  He also noted that the Veteran does not appear pose any threat of danger or injury to self or others.

The November 2013 VA examiner assigned a GAF score of 55.  The examiner reported the following PTSD symptoms: depressed mood, anxiety, mild memory loss, gross impairment in thought processes or communication, and disturbances of motivation and mood.  She noted that the Veteran stated he was experiencing fewer symptoms at the time of the November 2013 interview.  The examiner also reported that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

Upon consideration of the evidence, the Board finds the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating, but not higher, for the entire appeal period.  As is demonstrated above, the record shows a wide range of PTSD symptoms and GAF scores throughout the appeal period.  The most notable and consistent symptoms are specifically contemplated by the 50 percent rating criteria, i.e., memory impairment, disturbances of mood, and difficulty establishing social relationships.  Importantly, the December 2010 VA examiner summarized the Veteran's occupational and social impairment consistent with the rating criteria for 50 percent, while the November 2013 VA examiner summarized his occupational and social impairment consistent with the rating criteria of only 10 percent.

The Board notes that the letters from Dr. E.H. report symptoms, such as audio and visual hallucinations and panic attacks, which are contemplated by the rating criteria for ratings higher than 50 percent.  However, those criteria specifically mention persistent delusions and hallucinations and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Veteran's reported hallucinations were not shown to be persistent, and the panic attacks were not shown to be near-continuous.  In fact, the December 2010 VA examiner reported panic attacks were absent and no history of delusions or hallucinations.  Even Dr. E.H., who was the only provider that reported the Veteran's hallucinations and panic attacks, did not describe the Veteran's self-reported hallucinations and panic attacks as persistent or near-continuous, respectively, in any of his letters or progress notes of record.  Moreover, neither panic attacks nor depression were shown to affect the Veteran's ability to function independently, appropriately, and effectively.  Instead, Dr. E.H. stated in his March 2011 letter that the Veteran is mentally competent to handle his financial affairs and make life-changing decisions, and the VA examiners made consistent statements regarding his ability to manage his financial affairs and his lack of difficulty performing activities of daily living.

Regarding occupational impairment, the record shows that the Veteran had good relationships with his supervisors and co-workers and worked until February 2013, when he retired.  Regarding social impairment, the record consistently shows that the Veteran does not socialize and that he is divorced and his fiancé left him, but it also shows that he has good relationships with his parents, 6 siblings, and his children.  The Veteran exhibits PTSD symptoms not specifically mentioned in the rating criteria, such as nightmares, flashbacks, sleep disturbances, and hypervigilance, and the Board took these symptoms into account in accordance with Mauerhan.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit held that in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

Although relatively low GAF scores were noted during the appeal period, GAF scores are only one consideration in assigning a rating.  In this case, GAF scores of 35 and 40 are not consistent with the rest of the Veteran's PTSD symptomatology and the resulting occupational and social impairment.  Upon review of the symptomatology, the Board finds it is not of sufficient severity as to reflect occupational and social impairment with deficiencies in most areas, which is the criterion for a 70 percent rating.  Accordingly, the Board finds that the Veteran's psychiatric symptomatology more nearly approximates the criteria for a 50 rating, and no higher.

Furthermore, the Veteran does not exhibit symptoms indicative of a 100 percent rating, nor is there any evidence or medical opinion that the Veteran is totally occupationally and socially impaired.  In this regard, there is no subjective or objective evidence of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, intermittent inability to perform activities of daily living, or memory loss for names of close relatives, own occupation, or own name.  While Dr. E.H. stated in his October 2013 letter that he considered the Veteran unable to sustain work relationships, that letter also stated the Veteran is moderately compromised in his ability to sustain social relationships.  Thus, that opinion does not support a finding of total occupational and social impairment necessary for a 100 percent rating.  The Board also notes that the November 2013 VA examiner reported the Veteran had gross impairment in thought processes or communication, which is an example of a symptom in the 100 percent rating criteria, but she also assigned a GAF of 55 and summarized the Veteran's occupational and social impairment consistent with only a 10 percent rating.  Thus, the single notation of gross impairment in thought processes or communication, when considered with the rest of the evidence of the Veteran's symptomatology, does not warrant a 100 percent rating.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The Veteran's PTSD manifests with symptoms of depression, social withdrawal, panic attacks, nightmares, mood disturbance and memory impairment.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board has already acknowledged that not all of the Veteran's specific symptomatology is noted in the schedular criteria, pursuant to Mauerhan.  However, the focus in evaluating psychiatric claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  As such, the Board finds that disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Service connection for headaches, to include facial paralysis, is denied.

An initial disability rating of 50 percent for PTSD, but no higher, is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for joint problem and TDIU.

At a VA examination in October 2013, an examiner provided multiple joint diagnoses, to include degenerative disc disease (DDD) of the cervical spine, DDD of the lumbar spine, DDD of the bilateral shoulder and hips, bilateral femoral syndrome, and bilateral hallux valgus.  The examiner indicated that the Veteran's joint pain condition is explained by the degenerative changes seen on X-ray, but also that the Veteran's October 2013 lab results reveal a positive ANA titer with predominant anti-SSA gene which can be indicative of a connective tissue disease.  The examiner did not, however, provide a medical nexus opinion as to whether the diagnoses of DDD of the cervical spine, the lumbar spine, and the bilateral shoulder and hips, as well as bilateral femoral syndrome and bilateral hallux valgus are causally related to military service.  

The record reasonably raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  In his March 2014 substantive appeal, the Veteran stated he retired early due to his PTSD-related memory problems.  Additionally, in his October 2013 letter, Dr. E.H. opined that he considers the Veteran permanently and totally disabled and unemployable because of his PTSD.  Remand for additional development is necessary as the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant income information.

Update the file with any recent, relevant VA and private medical records not already of record.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated him for joint problems, to include any provider who considered his October 2013 lab results.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After any additional records are associated with the claim file, return the file to the examiner that provided the October 2013 opinion to prepare an addendum to the VA examination report. If that examiner is unavailable, the claim file must be sent to another examiner with appropriate expertise.  All indicated studies must be performed and the findings reported in detail.  The claims file, to include any relevant records in the Veteran's electronic claims file, must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner is to identify any and all current diagnoses related to the Veteran's joint complaints, to include whether he has an associated connective tissue disease.  The physician is to provide an opinion as to whether the any disability associated with the Veteran's joint problems (i.e., DDD of the cervical spine, DDD of the lumbar spine, DDD of the bilateral shoulder and hips, bilateral femoral syndrome, and bilateral hallux valgus) are at least as likely as not (50% probability or greater) related to the Veteran's military service.  

A complete rationale must be given for all opinions provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include providing detailed information concerning his earnings from his business.

4.  After completing the requested action above, and any additional notification and/or development deemed warranted, readjudicate the appeal, to include the claim for TDIU.  If any of the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


